Case: 13-13935   Date Filed: 04/02/2014   Page: 1 of 5




                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 13-13935
                         Non-Argument Calendar
                       ________________________

                        Agency No. A088-069-813



SARVAR ANVAROVICH LATIPOV,

                                                                      Petitioner,

                                   versus

U.S. ATTORNEY GENERAL,

                                                                     Respondent.

                       ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                        ________________________

                              (April 2, 2014)

Before HULL, WILSON and FAY, Circuit Judges.

PER CURIAM:
                Case: 13-13935       Date Filed: 04/02/2014      Page: 2 of 5


       Sarvar Latipov, a native and citizen of Uzbekistan, petitions for review of

the Board of Immigration Appeals’s (“BIA”) order denying his motion to

reconsider its decision affirming the Immigration Judge’s (“IJ”) denial of his

application for asylum, withholding of removal, and relief under the United

Nations Convention Against Torture (“CAT”). After review, we affirm. 1

                              I. BACKGROUND FACTS

       Latipov’s underlying persecution claims were based on alleged retaliation by

corrupt police officers and government officials in Uzbekistan for Latipov’s refusal

to pay them protection bribes so he could operate his import-export business.

According to Latipov, his import-export business was in direct competition with

companies protected by those government officials. The government officials tried

to coerce Latipov into paying for protection by threatening him, interrogating him

for hours, beating him, and filing false criminal charges against him.

       The IJ and the BIA denied Latipov’s claims because, inter alia, Latipov

failed to meet his burden to show that “one central reason” for the harm he

experienced or feared in Uzbekistan was retaliation for an actual or imputed

opposition to state corruption, as required by Matter of N-M-, 25 I. & N. Dec. 526




       1
        “We review the BIA’s denial of a motion to reconsider for abuse of discretion.” Calle v.
U.S. Att’y Gen., 504 F.3d 1324, 1328 (11th Cir. 2007).
                                                   2
                Case: 13-13935        Date Filed: 04/02/2014       Page: 3 of 5


(BIA 2011). 2 The BIA explained that Latipov had testified that he was targeted

“as a means to persuade him to pay the protection bribes, not as retaliation for a

perceived expression of an anticorruption political opinion.” Citing Matter of N-

M-, the BIA concluded that Latipov had not shown that these state officials

perceived him as a political threat as opposed to a threat to their own personal

scheme. The BIA denied Latipov’s subsequent motion to reconsider because he

merely disagreed with, but did not point to a legal or factual defect in, its prior

decision.

                                      II. DISCUSSION

       A motion to reconsider “shall specify the errors of law or fact in the previous

order and shall be supported by pertinent authority.” INA § 240(c)(6)(C), 8 U.S.C.

§ 1229a(c)(6)(C); see also 8 C.F.R. § 1003.2(b)(1). A motion to reconsider that

merely reiterates arguments that the BIA previously rejected provides no reason for

the BIA to change its decision, and “does not constitute ‘specifying . . . errors of

fact or law’ as required for a successful motion to reconsider.” Calle v. U.S. Att’y

       2
         In Matter of N-M-, the BIA concluded that, in some circumstances, opposition to official
corruption can constitute political opinion or imputed political opinion, but that, after the REAL
ID Act, the alien must show that the actual or imputed political opinion “was ‘one central reason’
for the persecution.” 25 I. & N. Dec. at 528-32 (quoting Immigration and Nationality Act
§ 208(b)(1)(B)(i), 8 U.S.C. § 1158(b)(1)(B)(i)). The BIA provided three factors for immigration
judges to consider in determining the alleged persecutor’s motive, including: (1) “whether and to
what extent the alien engaged in activities that could be perceived as expressions of
anticorruption beliefs”; (2) “any direct or circumstantial evidence that the alleged persecutor was
motivated by the alien’s perceived or actual anticorruption beliefs”; and (3) “evidence regarding
the pervasiveness of government corruption, as well as whether there are direct ties between the
corrupt elements and higher level officials.” Id. at 532-33.
                                                    3
               Case: 13-13935    Date Filed: 04/02/2014   Page: 4 of 5


Gen., 504 F.3d 1324, 1329 (11th Cir. 2007) (quoting 8 C.F.R. § 1003.2(b)(1))

(alteration in original).

       Here, the BIA did not abuse its discretion in denying Latipov’s motion to

reconsider. Latipov’s motion simply reiterated his previous argument that his

refusal to the pay bribes to the government officials could be perceived as a

political belief and that he was persecuted, and feared future persecution, because

of that belief. The BIA had already rejected this argument, concluding that

Latipov was targeted in an attempt to extort protection money, not in retaliation for

any real or perceived anticorruption political opinion. Latipov’s reconsideration

motion merely disagreed with the BIA’s conclusion, which is insufficient. Also,

contrary to Latipov’s contention, the BIA explicitly considered the factors in

Matter of N-M- in determining that Latipov’s anticorruption political opinion was

not “one central reason” for the alleged harm or threatened harm.

       Latipov also argues that his evidence showed that government corruption

was rampant in Uzbekistan. The BIA did not quarrel with this fact, however, and

even adopted the IJ’s finding that Latipov was credible except to the extent he

claimed he had been beaten. Latipov was required to show more than widespread

corruption in Uzbekistan; he had to show that his past persecution and fear of

future persecution stemmed from his political opinion opposing that corruption.




                                             4
              Case: 13-13935      Date Filed: 04/02/2014   Page: 5 of 5


The BIA concluded that Latipov did not make that showing, and Latipov’s motion

to reconsider did not specify errors of fact or law as to that conclusion.

      AFFIRMED.




                                              5